Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final office action is in response to the Application filed on 8/5/2022, with priority to 16676627 filed on 11/7/2019, has priority to provisional 62/757,858 filed 11/09/2018.
Claim(s) 1 are pending for examination. Claim(s) 1 is/are independent claim(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 17 of U.S. Patent No. 11,409,953. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims appear to be a more broad version of the claims allowed in the patent (see below).

11,409,953
17/817805
   1. A computer-implemented method of managing enrollment, the method comprising: 
   by a computer system coupled to memory:        
   configuring in the memory, enrollment forms as form templates, each form template mapping between fields contained in an enrollment form and enrollment attribute objects, wherein the enrollment attribute objects are defined in memory and store enrollment attribute values for enrolling members; 
   enabling selecting, by a user through a user interface, one of the enrollment forms; 
   based on a mapping of the selected form, identifying enrollment attribute objects corresponding to fields of the selected form; 
   searching the identified enrollment attribute objects to: (i) determine automatically fillable fields of the selected form by identifying enrollment attribute objects, amongst the identified enrollment attribute objects, storing enrollment attribute values associated with the user and (ii) determine blank fields of the selected form by identifying enrollment attribute objects, amongst the identified enrollment attribute objects, not storing enrollment attribute values associated with the user; 
   based on both (i) a mapping between the determined blank fields and enrollment attribute objects and (ii) a mapping between enrollment attribute objects and questions, determining questions to present to the user; 
   dynamically presenting an online format of the selected enrollment form at the user interface, the presented online format displaying the determined questions; 
   enabling providing, by the user through the online format, answers to the displayed questions; 

(this “providing” limitation is taught below)




   generating a completed version of the selected enrollment form by (i) populating the automatically fillable fields using the stored enrollment attribute values associated with the user and (ii) inserting the user provided answers into the blank fields of the selected enrollment form; 
   enabling electronically signing, by the user, the generated completed enrollment form through the user interface, the electronically signed completed enrollment form being submitted to an activity provider; 
   storing in the memory a form template configured for the selected form and enrollment data values for the enrollment attribute objects in a local language of the activity provider; 
   enabling the user to select another language for presenting at the user interface; 
   dynamically translating the questions to the selected other language for display through the online format; 
   enabling the user to provide the answers through the online format in the selected other language, the user provided answers being dynamically translated and stored in the mapped enrollment attribute objects in the local language; and 
   submitting the electronically signed completed enrollment form in the local language of the activity provider.
   1. A computer-implemented method of managing enrollment, the method comprising:
   by a computer system coupled to memory:
   configuring in the memory enrollment forms, in a language selected by an activity provider, as form templates, each form template mapping fields contained in an enrollment form to enrollment attributes, wherein the enrollment attributes are defined in memory and store enrollment data for an enrolling member;
   selecting, by a user through a user interface, one of the enrollment forms;




















   dynamically presenting an online format of the selected enrollment form at the user interface, the presented online format 

displaying (i) questions and available answers from the fields of the selected enrollment form translated into a language selected by the user and (ii) the mapped enrollment attributes;
   providing, by the user through the online format, answers to the displayed questions in the language selected by the user, the provided answers being stored in the mapped enrollment attributes;
   generating the selected enrollment form by 



inserting the provided answers into the fields of the selected enrollment form based on the mapping; and
   electronically signing, by the user, the generated enrollment form through the user interface, 












(the “providing” limitation above is recited here)




                  the electronically signed enrollment form being submitted to the activity provider translated into the language selected by the activity provider.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim recites: 
“configuring in the memory enrollment forms, in a language selected by an activity provider, as form templates” and 
“enrollment form being submitted to the activity provider translated into the language selected by the activity provider.”
The specification does not support a “language selected by an activity provider”. 
The specification discloses selecting a language and activity provider in the following paragraphs: [0044] [0094] [0106] [0110] [0155] (published specification) (see corresponding paragraphs in parent application). 
The specification discloses a “local language” of the “activity provider”, and that the parent user filling out a form can make a “language selection”, but there is no language selection by the provider. Therefore, there is no support for the limitation. 
See MPEP 2163 and MPEP 2163.03(II) “Typical Circumstances Where Adequate Written Description Issue Arises”. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/676627, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
See 112 rejection above for unsupported limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal; Rahul US Pub. No. 2014/0129914 (Agarwal) in view of Lyon; Benjamin Wade US Pub. No. 2018/0053265 (Lyon) in view of Korman; Doron US Pub. No. 2007/0005643 (Korman). 

Claim 1: 
	Agarwal teaches: 
A computer-implemented method of managing enrollment [abstract] (computer-based system to populate enrollment forms) [¶ 0036] (after-school or day-care enrollment forms), the method comprising:
by a computer system coupled to memory:
[Examiner Interpretation: the examiner interprets “language selected by an activity provider” to be the language the provider creates the form or template in. In this case a form created in English will be the “language selected by an activity provider”]
configuring in the memory enrollment forms, in a language selected by an activity provider, as form templates [¶ 0029, 35, 40, 42, 48, 55-56, 65-66, 70, 76] (blank forms are “form templates”, forms are in English, this is the “language selected by an activity provider”), each form template mapping fields contained in an enrollment form to enrollment attributes [¶ 0016, 40, 41, 48, 67] (mapping scheme to map fields to data), wherein the enrollment attributes are defined in memory and store enrollment data for an enrolling member [¶ 0061-69, 72-76] [see also: ¶ 16, 19-20, 23, 26-27, 35, 37, 40-42, 48, 51, 53, 56, 57, 61-69, 72-76] (data stored in standardized fields in the database) [¶ 0036] (after-school or day-care enrollment forms);
selecting, by a user through a user interface, one of the enrollment forms [¶ 0007, 19, 38, 57] (web based electronic forms) [¶ 0042] (user wishes to fill form, user entered personal data from database to pre-populate fields) [¶ 0070, 76] (requesting a form would include “selecting”);
dynamically presenting an online format of the selected enrollment form at the user interface [¶ 0007, 19, 38, 57] (web based electronic forms), the presented online format displaying (i) questions and available answers from the fields of the selected enrollment form … and (ii) the mapped enrollment attributes [¶ 0027, 40, 57, 73-74, Fig. 7] (Fig. 7 shows a mapping between the previously entered data stored in the database and the form field questions such as “Name” and form field answers , such as “Ima Kid”) [¶ 0029, 35, 40, 42, 48, 55-56, 65-66, 70, 76] (blank forms) [¶ 0016, 40, 41, 48, 67] (mapping scheme to map fields to data) [¶ 0078] (pull down list of previously entered and retained user data, an address field is a “question”, the previously entered addresses are stored as addresses in the database and used to prepopulate new forms and the address field stored in the database is “mapped enrollment attributes”);
… , the provided answers being stored in the mapped enrollment attributes [¶ 0027, 40, 57, 73-74, Fig. 7] (Fig. 7 shows a mapping between the previously entered data stored in the database and the form field questions such as “Name” and form field answers , such as “Ima Kid”) [¶ 0029, 35, 40, 42, 48, 55-56, 65-66, 70, 76] (blank forms) [¶ 0016, 40, 41, 48, 67] (mapping scheme to map fields to data) [¶ 0078] (pull down list of previously entered and retained user data, an address field is a “question”, the previously entered addresses are stored as addresses in the database and used to prepopulate new forms and the address field stored in the database is “mapped enrollment attributes”);
generating the selected enrollment form by inserting the provided answers into the fields of the selected enrollment form based on the mapping [¶ 0042] (user entered personal data from database to pre-populate fields) [¶ 0019, 23, 57, 61, 64, 72] (extracted information stored in database) [¶ 0043, 52, 61] (completed or filled our form) [¶ 0018, 20, 30, 48, 53, 76-77] (automatically pre-populate forms with previous data) [¶ 0016, 40, 41, 48, 67] (mapping scheme to map fields to data); and … 

Agarwal teaches, but Korman also teaches: 
configuring in the memory enrollment forms, in a language selected by an activity provider [¶ 0015] (the data may be provided in the subscriber's native language as well as the local language. The data may be provided as two separate sets of data, or the data can be provided as a single form with translated versions of the data coexisting); 

Agarwal fails to teach, but Korman teaches: 
{(i) questions and available answers from the fields of the selected enrollment form} translated into a language selected by the user … [¶ 0015, 52, 69] (both of the languages are selected) [¶ 0052-53] (translate pre-filled-out forms from one language to another language) [¶ 0015, 47, 69] (translation after request means it was “selected by the user”) 

providing, by the user through the online format, answers to the displayed questions in the language selected by the user … [¶ 0052-53] (translate pre-filled-out forms from one language to another language) [¶ 0015, 47, 69] (translation after request is “dynamically translating”);
 {enrollment form being submitted to the activity provider} translated into the language selected by the activity provider [¶ 0053] (request and reviewed by foreign medical staff) [¶ 0015, 18, 33, 50] (local language, service provider).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of form filling in 
Agarwal and the method of form translation in Korman, with a reasonable expectation of success. 
	The motivation for this combination would have been to provide communication of critical information when requesting a service in a different language [Korman: ¶ 0012, 33].

Agarwal teaches the ability to deliver completed form [¶ 0043-44] (deliver completed forms) [¶ 0023, 61, 64, 70, 74, 82] (transmit) the ability to add third party signatures [¶ 0082] (digital signatures of third parties), but not user signatures. 

	Agarwal, Korman fail to teach, but Lyon teaches: 
electronically signing, by the user, the generated enrollment form through the user interface, the electronically signed enrollment form being submitted to the activity provider … [¶ 0010, 14-17] (submit with e-signature) [¶ 0161] (completion of the preparation of the contract) [¶ 0183] (completion of the preparation of the contract) [¶ 0255, 257-258] (complete form) [¶ 0277] (after preparation is completed buyer and seller sign the documents).
	Lyon also teaches: [¶ 0238] (drop down calendar menu).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of form filling in 
Agarwal and the method of form translation in Korman and the method of document signature in Lyon, with a reasonable expectation of success. 
	The motivation for this combination would have been “removing complexity” and making transaction simpler [Lyon: ¶ 0009-10].

Agarwal also teaches: 
[¶ 0009, 53] (common application) [¶ 0036] (after-school and day-care are a “child care provider”).
	Korman also teaches: [¶ 0040, 56] (automatically translate, any suitable translation mechanism) [¶ 0024-26] (selected language) [¶ 0027-28, 32-34] (designate native language). 
Lyon also teaches: [¶ 0015] (draft forms for review) [¶ 0015] (submit form as reviewed) [¶ 0010, 14-17] (submit with e-signature) 




Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Trang; Hon US 20190347620 teaches: child care management, registration form, background check and credentials /licensing check. 

Riconda, John R. et al. US Pub. No. 2004/0110119 (Riconda) Riconda teaches: [¶ 0096] (all fields that are required for a State or Federal Accountability reporting, are REQUIRED fields of entry). 
Carolan, David B. et al. US Pub. No. 2004/0172279 (Carolan) Carolan teaches: [¶ 0005-11] (facilitating complex relationship-based interactions among broken family, childcare, calendar) [¶ 0019, Figs. 7A, 7B, 7C, 7D, 7E, and 7F] (a graphical user interface is “object-oriented”).

Vaananen; Mikko US 20170228844 teaches: pre-fill or autofill forms, translates the incoming documents to the language of the user.
Birch; Samuel et al. US 20200042567 teaches: [¶ 0072] web browser may include a language translation service, form autofill, and a password vault, translate the page into a language associated with the user. 
LEE; Tae Hoon et al. US 20150347389 teaches: auto-complete, translation next to suggestion. 
Owen, Benjamin K. US 20030163782 teaches: form, replacement data files can be used that contain foreign language translations of the questions for presentation to foreign language speaking users.
Arias; Raymond et al. US Pub. No. 2013/0085744 (Arias) teaches: [¶ 0031, 36, 39, 47, 52, 55] (English intake forms) [¶ 0006] (primary language) [¶ 0024-26] (selected language) [¶ 0027-28, 32-34] (designate native language) [¶ 0040, 56] (automatically translate, any suitable translation mechanism) [¶ 0042, 55, 57] (completed form translated) [¶ 0042, 58, 108] (form provided to service provider translated in the primary language, English). 

	RAWAL; SANDEEP US 20140149470 teaches: forms to comply with federal and state laws. 

Bergan; John Richard et al. US 6322366 teaches: Fig. 50-relationship to child, pop up list, preview. 
Carolan, David B. et al. US 20040172279 teaches: facilitating complex relationship-based interactions among broken family, childcare, calendar. 
Berliner; Paul et al. US 20160231882 teaches: enroll, relationship, stepmother. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov